Quinn, J.
Plaintiff appeals from a decision by Michigan Employment Relations Commission which reversed a decision by an administrative law judge that defendants had committed an unfair labor practice. The decisive issue is whether the decision appealed from is supported by competent, material and substantial evidence on the whole record, Const 1963, art 6, § 28.
By oral contract, defendants employed Robert Holmes as a projectionist for a new theater operated by them. Holmes was a member of plaintiff and the oral employment agreement was that Holmes would work two weeks while defendants and plaintiff worked out a contract. Holmes was paid union scale wages. Plaintiff sent George Klokis to defendants as a relief projectionist and *461he worked as such. After two weeks no contract was reached and the projectionists were placed on day to day employment.
Plaintiff demanded union scale wages for Holmes and Klokis. Defendants maintained it was economically impossible for them to pay union scale wages on the basis of box office receipts. No contract was ever reached between plaintiff and defendants, and defendants finally discharged Holmes and Klokis. At the request of plaintiffs agent, defendants formalized that discharge by letter dated January 31, 1973. Thereafter, plaintiff filed an unfair labor practice charge under MCLA 423.16; MSA 17.454(17).
MERC found no per se unlawful activity, that there was no antiunion motivation, that only incidental harm to employee rights was involved, and that there was sound economic basis for defendants’ actions. From our review of the record, these findings are supported by competent, material and substantial evidence on the whole record. NLRB v Great Dane Trailers, 388 US 26; 87 S Ct 1792; 18 L Ed 2d 1027 (1967), supports the decision of MERC.
Affirmed, with costs to defendants.
J. H. Gillis, P. J., concurred.